Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed 4/13/21 has been entered. Claims 7 and 32 have been canceled.  Claims 1-2 have been amended.  Claims 17-31 have been withdrawn from consideration.  Claims 1-6, and 8-31 remain pending in the application.
Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 1/14/21.
Response to Arguments
Applicant's arguments filed 4/13/21 have been fully considered but they are not persuasive.
Re claim 1, Applicant has argued that “Bulin fails to show, at least, a fluid circulation path having a portion running along an underside of a surface of the aircraft to be heated, the portion of the fluid circulation path in direct heat exchange relationship with the underside of the surface at locations of the surface susceptible to icing without an intermediate heat exchanger between the portion of the fluid circulation path and the underside of the surface” (see Remarks Filed 4/13/21, Page 6).  The Examiner does not find this argument persuasive.  Bulin (U.S. 2010/0212857) teaches a fluid circulation path (24, closed circuit - Para 38 (a type of fluid circulation path as shown in Fig. 6 and described in Para 38 - “fluid contained in a closed circuit 24”)) having a portion (34, anti-icing heating module - Para 68 (a type of portion as it is shown in Fig. 6 as a part of element 24)) running along an underside of a surface of an aircraft to be heated (Para 69 - “intake rim of the engine” (shown in Fig. 6 as “Anti-icing nacelle”)(element 34 is described in Para 69 as being placed in the air intake rim and therefore this rim must have an underside surface that element 34 has been placed in, and the “intake rim” is a type of surface to be heated as described in Paras 68-69 - “…permits using the heat transfer fluid to heat the elements of the propulsion assembly, and in particular …the air intake rim of the engine…” and is a surface of an aircraft  as described in Para 70 - “…serving aircraft equipment…”))(Para 69 - “…this module can be placed in the air intake rim of the engine.” (“this module” refers to element 34, and for element 34 to be placed in the intake rim requires element 34 to run along the underside surface described above)), the portion of the fluid circulation path (34) in direct heat exchange relationship with the underside of the surface at locations of the surface susceptible to icing (see Fig. 6 - element 34 is shown in a type of direct heat exchange relationship with “Anti-icing nacelle” (which represents the “intake rim of the engine” of Para 69 which includes the underside surface described above)) without an intermediate heat exchanger between the portion of the fluid circulation path (34) and the underside of the surface (see Fig. 6 - element 34 is shown in a type of direct heat exchange relationship with “Anti-icing nacelle” with no intermediate heat exchanger shown between element 
Applicant has argued claims 2-6, and 8-16 are allowable for the same reasons as indicated above regarding Claim 1 (see Remarks filed 4/13/21, Pages 6-7).  The Examiner does not find this argument persuasive for the same reasons as indicated above concerning claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “without an intermediate heat exchanger between the portion of the fluid circulation path and the underside of the surface” which was 
Claims 2-6 and 8-16 depend from claim 1 and inherit the 112 deficiency of their parent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 6, 8-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al. (U.S. 2008/0314573) in view of Pilgrim (U.S. 5,383,803) and further in view of Bulin et al. (U.S. 2010/0212857).
Re claim 1:
Schwarz discloses an aircraft heating assembly (Fig. 1 (see Para 10 - “Fig. 1 is a… view of a portion of an aircraft embodying the present invention”)) comprising:
an internal combustion engine (34, intermittent combustion engine - Para 20 (a type of internal combustion engine as described in Para 20 - “a Diesel or Otto cycle engine”)) having a liquid coolant system (Para 33 - “… an intermittent combustion engine coupling line, 71, to pass through that line into the cooling ducts interior to engine block 36 at the block entrance port of those ducts on the lower left side of intermittent combustion engine 34. That coolant exits these block cooling ducts at a block exit port therefor on the upper left side of engine 34 to enter a coolant pump coupling line, 72…”) distinct from a fuel system of the internal combustion engine (see Fig. 1, Para 27 and Para 33 (in Fig. 1, the coolant entering heat exchanger 28 is shown to be the same coolant leaving and entering engine 34, through 72 and 71 respectively, and this coolant is described in Para 27 as “a mixture of water and glycol” (not fuel)); 
a coolant circulation path (Para 37 - “…to admit coolant…through an interconnection line, 91…and past the set of tubes therein…through a further interconnection line, 92” (91, tubes within 90, and 92 are collectively a type of coolant circulation path as they are described in Para 37 carrying coolant)) outside of the internal combustion engine (see Fig. 1, 91, tubes within 90, and 92 are shown external to engine 34), the coolant circulation path in fluid communication with the coolant inlet and the coolant outlet (see Fig. 1 - 91, tubes within 90, and 92 shown in fluid communication with 71 and 72 through 70 and 80; Para 33 - “The coolant… returns there through a return conduit interconnection line, 70, at the interior chamber return port in the lower half of lubricants-to-coolant heat exchanger 61…. That coolant exits these block cooling ducts at a block exit port therefor on the upper left side of engine 34 to enter a coolant pump coupling line, 72….”), the coolant circulation path extending through a heat exchanger (90, coolant-to-fuel heat exchanger - Para 37) configured to remove a portion of a waste heat from the liquid coolant (Para 37 - “…This coolant, with its temperature lowered by the transfer of heat to such fuel…”), the coolant circulation path distinct from the fuel system of the engine (see Fig. 1, Para 27 and Para 33 (in Fig. 1, the coolant entering heat exchanger 28 is shown to be the same coolant as that in 91, tubes within 90, and 92, and this coolant is described in Para 27 as “a mixture of water and glycol” (not fuel)); Fig. 1 shows the coolant in 90, 100, and 110 as the same and Para 39 states - “the admitted coolant flows about and past the set of tubes therein that will carry the intermittent combustion engine fuel sealed therein away from that coolant to raise the temperature of that fuel”); and
a fluid circulation path (Para 41 - “…to admit coolant…to flow through interconnection line 83’…and then through the tube set therein… The coolant exits the set of tubes in heat exchanger 28 through the coolant exit right upper port of that exchanger to which coolant return line 70 is connected” (83’, the tube set in 28, and 70 are collectively a type of fluid circulation path as they are described in Para 41 carrying coolant which is a type of fluid)) having a portion (Para 41 - “…the set of tubes in heat exchanger 28…” (set of tubes in heat exchanger 28 is a type of portion of the fluid circulation path described above as it has been interpreted as part of the fluid circulation path as described above)) running along an underside of the aircraft to be heated (see Fig. 1 - 28 (which contains the “tube set” referenced in Para 41) is shown within and running along  an underside of element 27 (27 is a component of the aircraft to be heated, as described in Para 41, but is not within broadest reasonable interpretation of a surface of the aircraft to be heated)), the portion of the fluid circulation path (Para 41 - “…the set of tubes in heat exchanger 28…”) in direct heat exchange relationship with the underside of the aircraft to be heated without an intermediate heat exchanger This coolant thereby heats the air flowing past those tubes that has been forced by high pressure fan 21 into cooling duct 27 …” (see Fig. 1 where air flowing past element 28 is shown in direct heat exchange relationship with underside of element 27 with no intermediate exchanger between element 28 and underside of element 27)), the fluid circulation path (collectively 83’, tube set of 28, and 70) in heat exchange relationship with the coolant circulation path (collectively 91, tubes within 90, and 92) to receive another portion of the waste heat therefrom (see Fig. 1 - 70 is shown in fluid communication (a type of heat exchange relationship) with 91/90/92 through 92; Para 37 - “This coolant, with its temperature lowered by the transfer of heat to such fuel, will exit the chamber through the coolant exit left lower port of exchanger 90 to reach return line 70 through a further interconnection line, 92”), the fluid circulation path distinct from both the fuel system (see Fig. 1, Para 27 and Para 33 (in Fig. 1, the coolant entering heat exchanger 28 is described in Para 27 as “a mixture of water and glycol” (not fuel))).
Schwarz fails to disclose the liquid coolant system being distinct from a lubricating system of the internal combustion engine; nor wherein the coolant circulation path is distinct from the lubrication system of the engine; nor wherein the fluid circulation path is distinct from the lubrication system.
Pilgrim teaches a liquid coolant system (184, closed circuit cooling system - Col. 6, Lines 29-30 (see Col. 2, Lines 17-18 - “coolant water”)) distinct (Col. 6, Lines 37-38) from a lubricating system (174, closed circuit lubrication system - Col. 6, Line 24) of an 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the lubrication system of Schwarz after the independent lubrication system of Pilgrim for the advantage of redundant cooling systems that would each be capable of cooling the engine (Pilgrim; see Fig. 7 - coolant system 184 shown cooling engine 170 through heat exchanger 200 and lubrication system 174 is shown cooling engine 170 through heat exchanger 176) in the case of damage to the other system (Pilgrim; see Fig. 7 - coolant system 184 is shown independent of lubricant system 174 (as described in Col. 6, Lines 37-38) and thereby capable of cooling engine 170 even if damage were to occur to the lubrication system 174).
Schwarz fails to disclose the fluid circulation path having a portion running along an underside of a surface of the aircraft to be heated, the portion of the fluid circulation path in direct heat exchange relationship with the underside of the surface at locations 
Bulin teaches a fluid circulation path (24, closed circuit - Para 38 (a type of fluid circulation path as shown in Fig. 6 and described in Para 38 - “fluid contained in a closed circuit 24”)) having a portion (34, anti-icing heating module - Para 68 (a type of portion as it is shown in Fig. 6 as a part of element 24)) running along an underside of a surface of an aircraft to be heated (Para 69 - “intake rim of the engine” (shown in Fig. 6 as “Anti-icing nacelle”)(element 34 is described in Para 69 as being placed in the air intake rim and therefore this rim must have an underside surface that element 34 has been placed in, and the “intake rim” is a type of surface to be heated as described in Paras 68-69 - “…permits using the heat transfer fluid to heat the elements of the propulsion assembly, and in particular …the air intake rim of the engine…” and is a surface of an aircraft  as described in Para 70 - “…serving aircraft equipment…”))(Para 69 - “…this module can be placed in the air intake rim of the engine.” (“this module” refers to element 34, and for element 34 to be placed in the intake rim requires element 34 to run along the underside surface described above)), the portion of the fluid circulation path (34) in direct heat exchange relationship with the underside of the surface at locations of the surface susceptible to icing (see Fig. 6 - element 34 is shown in a type of direct heat exchange relationship with “Anti-icing nacelle” (which represents the “intake rim of the engine” of Para 69 which includes the underside surface described above)) without an intermediate heat exchanger between the portion of the fluid circulation path (34) and the underside of the surface (see Fig. 6 - element 34 is shown in a type of direct heat exchange relationship with “Anti-icing nacelle” with no 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the routing of the fluid circulation path of Schwarz after the fluid circulation path of Bulin (thereby routing the fluid circulation path of Schwarz under surfaces of Schwarz’s aircraft to be heated as taught by Bulin) for the advantage of permitting heat transfer fluid to heat elements of the propulsion assembly (Bulin; Para 68) and for the advantage of permitting deicing (Bulin; Paras 68, 71, and see Fig. 6 - “Anti-icing nacelle”). 
Re claim 2:
Schwarz discloses wherein the fluid circulation path (collectively 83’, tube set of 28, and 70) is fluidly connected to the coolant circulation path (collectively 91, tubes within 90, and 92)(see Fig. 1 - 70 is shown fluidly connected with 91, tubes within 90, and 92), a fluid flowing in to the fluid circulation path (collectively 83’, tube set of 28, and 70) being the liquid coolant (see Fig. 1 and “Para 37 - “This coolant, with its temperature lowered by the transfer of heat to such fuel, will exit the chamber through the coolant exit left lower port of exchanger 90 to reach return line 70 through a further interconnection line, 92”; Para 27 and Para 33 (in Fig. 1, the coolant entering 83’ and  heat exchanger 28 is shown to be the same coolant leaving and entering engine 34, through 72 and 71 respectively, and this coolant is described in Para 27 as “a mixture of water and glycol”)).
Re claim 3:

Re claim 6:
Schwarz discloses further comprising at least one additional heating element (110, coolant-to-fuel heat exchanger (a type of heating element) - Para 43) in fluid communication with the fluid circulation path (collectively 83’, tube set of 28, and 70)(see Fig. 1 - fluid communication shown between 110 and 70 at 112 (as described in Para 43)).
Re claim 8:
Schwarz in view of Bulin teaches wherein the surface of the aircraft to be heated (Bulin; Paras 68-69 - “…the closed circuit also distributes an anti-icing heating module 34 of the propulsion assembly…placed in the air intake rim of the engine” (air intake rim inherently includes a surface)) defines at least a portion of at least one air inlet element of an air inlet communicating with the internal combustion engine (Bulin; Paras 68-69 - “…placed in the air intake rim of the engine” (air intake rim is a type of air inlet element of an air inlet, and being placed in the air intake rim defines a portion thereof)).
Re claim 9:
Schwarz in view of Bulin teaches wherein the at least one air inlet element (Bulin; Paras 68-69 - “…the air intake rim of the engine”) is selected from the group consisting placed in the air intake rim of the engine” (air intake rim inherently includes a surface which is a surface of the intake of the engine)), flow splittler, acoustic panel, inlet plenum, and variable inlet guide vanes.
Re clam 10:
Schwarz in view of Bulin teaches wherein the surface of the aircraft to be heated (Bulin; Para 70-71 - “…such as the deicing equipment for the wings...”) is a tailplane surface or an airfoil surface (Bulin; Para 71 - “…deicing equipment for the wings…” (person having ordinary skill in the art would recognize the surface of deicing equipment for the wings described above is a type of airfoil surface by their inclusion in the wings which are a type of airfoil)).
Re claim 11:
Schwarz discloses wherein the coolant circulation path (collectively 91, tubes within 90, and 92) is further in heat exchange relationship with one or both of engine oil and engine fuel (Para 37 - “…turbofan engine fuel…”) of a main engine of the aircraft (Para 37 - “…turbofan engine fuel…” (a turbofan is a type of main engine of the aircraft))(Para 37 - “…This coolant, with its temperature lowered by the transfer of heat to such fuel…).
Re claim 12:
Schwarz in view of Bulin teaches wherein the surface of the aircraft to be heated (Bulin; Paras 68-69 - “…the closed circuit also distributes an anti-icing heating module 34 of the propulsion assembly…placed in the air intake rim of the engine” (air intake rim an intake for a gas turbine engine which is a type of ram air inlet; modeling the routing of the fluid circulation path of Schwarz after the fluid circulation path of Bulin would result in the fluid circulation path of Schwarz extending under the air intake rim of Schwarz’s turbofan engine 14 which in Fig. 1 is shown as a type of ram air inlet) for a main engine of the aircraft (Schwarz; 14, turbofan engine - Para 37 (a turbofan is a type of main engine of the aircraft)).
Re claim 14:
Schwarz discloses wherein the coolant circulation path (collectively 91, tubes within 90, and 92) is further in heat exchange relationship with electronic or electrical equipment (Para 38 - “this outlet having a fuel temperature sensor thereat represented as a rectangle” (see Fig. 1 - outlet referenced in Para 38 is shown at left side of 97 where the referenced rectangle (representing the temperature sensor) is shown communicating with computer 60 thereby making the referenced temperature sensor electrical, therefore 97 is a type of electronic or electrical equipment, and which is inherently heated by the flow therethrough in order to sense the temperature thereof, and the flow through 97 is in a type of heat exchange relationship with the coolant circulation path (collectively 91, tubes within 90, and 92) as described in Para 38 - “…The fuel heated by the coolant flowing through the chamber, flows out of those tubes in exchanger 90 through the fuel exit left upper port thereof into another line, 96, connected to the inlet of a turbofan engine fuel pressurization pump, 97…”)).
Re claim 16:
the high pressure turbine“ and “so that intermittent combustion engine exhaust impinges on the vanes and blades of that turbine to thereby aid in causing it to rotate.”).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. 2008/0314573) in view of Pilgrim (U.S. 5,383,803) and Bulin (U.S. 2010/0212857), as applied to claim 1 above, and further in view of Greszler (U.S. 2010/0269800).
Re claim 4:
Schwarz discloses a first portion (91, interconnection line - Para 37 (a type of first portion)) of the coolant circulation path (collectively 91, tubes within 90, and 92) upstream of the heat exchanger (90)(see Fig. 1 - 91 is shown upstream of 90) and a 
Schwarz fails to disclose a bypass conduit providing fluid communication between the first portion of the coolant circulation path upstream of the heat exchanger and the second portion of the coolant circulation path downstream of the heat exchanger, the bypass conduit including a valve modulated by a thermostat.
Greszler teaches a bypass conduit (32, bypass branch - para 16) providing fluid communication between a first portion (22, first branch - Para 15 (a type of first portion)) of a coolant circulation path (Para 15 - “engine 10 has a cooling system including passages (not illustrated) in the engine through which a coolant flows. A heat exchanger or radiator 20 is connected in the cooling system to dissipate heat from the coolant. A first branch 22 of the coolant system carries coolant from the engine 10 to an inlet 24 of the radiator 20. A second branch 26 connected to an outlet 28 of the radiator 20 carries cooled coolant back to the engine 10”) upstream of a heat exchanger (20, radiator - Para 15 (a type of heat exchanger); see Fig. 1, 22 shown upstream of 20 by arrows indicating direction of flow in system) and a second portion (26, second branch - para 15 (a type of second portion)) of the coolant circulation path downstream of the exchanger (see Fig. 1, 26 shown downstream of 20 by arrows indicating direction of flow in system), the bypass conduit including a valve (34, thermostat controlled valve - para 16) modulated by a thermostat (para 16 - “thermostat controlled valve 34).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the bypass and thermostat .
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. 2008/0314573) in view of Pilgrim (U.S. 5,383,803) and Bulin (U.S. 2010/0212857), as applied to claim 1 above, and further in view of Gotmalm (U.S. 5,579,728).
Re claim 5:
Schwarz fails to disclose the assembly comprising an electrical heating element in heat exchange relationship with the fluid circulation path.
Gotmalm teaches an assembly (Fig. 1) comprising an electrical heating element (9, electrically powered block heater - Col.3, Line 50) in heat exchange relationship (see Fig. 1 - 9 heats block of engine 1 per Col. 3, Lines 49-50 and thereby heats coolant circulating through the engine block as shown and described in Col. 3, Lines 45-56) with a fluid circulation path (6, coolant line - Col. 3, Line 47 (a type of fluid circulation path as it carries coolant which is a type of fluid)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the electrical heating element of Gotmalm in the system of Schwarz (thereby providing heat exchange relationship between the electrical heating element and the fluid circulation path of Schwarz) for the advantage of being able to heat the block of the engine electrically (Gotmalm; Col. 3, Lines 49-50 (electrically powered block heater
Re claim 13:
Schwarz fails to disclose wherein the coolant circulation path is further in heat exchange relationship with one or both of air and water in a passenger cabin of the aircraft.
Gotmalm teaches wherein a coolant circulation path (6, coolant line - Col. 3, Line 47 (a type of coolant circulation path)) is further in heat exchange relationship (Col. 3, Lines 45-49 (coolant described being circulated through 6 and cab heater 8 which is a type of heat exchange relationship)) with air (Col. 2, Lines 25-28 - “…the vehicle's "coolant to air heater”…”) in a passenger cabin (Col. 2, Line 28 - “cab” (a type of passenger cabin)) of an aircraft (Col. 3, Lines 17-20 - “airplanes”)(Col. 2, Lines 25-28 - “This additional heat can be used to elevate the temperature in the vehicle's main system to the point where the vehicle's "coolant to air heater” delivers a comfortable cab climate”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the heat exchange relationship of Gotmalm (heat exchange relationship between coolant circulation path and air in a passenger cab) to the coolant circulation path of Schwarz for the advantage providing a comfortable cab climate (Gotmalm; Col. 2, Lines 25-29).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarz (U.S. 2008/0314573) in view of Pilgrim (U.S. 5,383,803) and Bulin (U.S. 2010/0212857), as applied to claim 1 above, and further in view of Thomassin et al. (U.S. 2013/0025566).
Re claim 15:

Schwarz fails to disclose wherein the Wankel rotary engine includes a rotor having three apex portions mounted for eccentric revolutions within an internal cavity defined in a housing, the internal cavity having an epitrochoid shape with two lobes.
Thomassin teaches wherein a Wankel rotary engine (10, rotary internal combustion engine 10 known as a Wankel engine - para 14) includes a rotor (24, rotor - Para 16) having three apex portions (see Fig. 1, three apex portions shown for 24 but not labelled) mounted for eccentric revolutions (R, direction R of the rotor revolution and rotation - Para 23) within an internal cavity (20, rotor cavity - Para 15) defined in a housing (12, outer body - Para 15 (a type of housing as it is described in Para 15 forming rotor cavity 20 which is shown housing 24 in Fig. 1)), the internal cavity having an epitrochoid shape with two lobes (Para 15 - “inner surface of the peripheral wall 18 of the cavity 20 has a profile defining two lobes, which is preferably an epitrochoid”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the Wankel rotary engine of Thomassin as the Wankel rotary engine in the system of Schwarz for the advantage of an engine with improved efficiency (Thomassin; Para 17).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133.  The examiner can normally be reached on M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LOREN C EDWARDS/Examiner, Art Unit 3746                                                                                                                                                                                                        4/27/21

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Wednesday, April 28, 2021